ACCEPTED
                                                                                          14-15-00030-CR
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     4/17/2015 4:02:27 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                                   No. 14-15-00030-CR

                                      In the                    FILED IN
                                                         14th COURT OF APPEALS
                             COURT OF APPEALS               HOUSTON, TEXAS
                                     For the             4/17/2015 4:02:27 PM
                  FOURTEENTH SUPREME JUDICIAL DISTRICT   CHRISTOPHER A. PRINE
                                   at Houston                     Clerk
                    ______________________________________

                        On Appeal from the 427th District Court of
                                 Travis County, Texas
                            Cause Number D-1-DC-13-30173
                      ______________________________________

                           MIGUEL MACIAS, Appellant
                                        v.
                         THE STATE OF TEXAS, Appellee
                      _____________________________________

               APPELLANT’S MOTION FOR EXTENSION OF TIME
                      ______________________________

        TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF

APPEALS:

        COMES NOW, Miguel Macias, Appellant herein, by and through his

attorney of record, Kristen Jernigan, and files this, his Motion for Extension of

Time.        In support of said motion, Appellant would show the Court the following:

        1.       Appellant’s brief is due in this case on April 17, 2015.

     2.     Appellant seeks an extension of sixty day in which to file his brief,
making his brief due on or before June 16, 2015.

       3.    On March 16, 2015, the undersigned sent a written request for the
clerk’s record and reporter’s record on disk, along with a check for $1.00 and a
stamped, self-addressed envelope, as directed by the Clerk’s Office. The request
informed this Court that the undersigned is Court-appointed. To date, the
undersigned has not received the clerk’s record or the reporter’s record from this
Court.

       4.     In the past thirty days, the undersigned has filed a brief in the
Fourteenth Court of Appeals in Cause Number 14-15-00053-CR, Joseph Henry
Edward Haynes v. The State of Texas. The undersigned filed a brief in the Third
Court of Appeals in Cause Number 03-14-00599-CR, Timothy Colt Castleberry v.
The State of Texas. Additionally, the undersigned filed a letter brief in the Tenth
Court of Appeals in Cause Number 10-14-00227-CR, Pedro Rodriguez, Jr. v. The
State of Texas. Further, the undersigned filed a Response to the State’s Petition
for Petition for Discretionary Review in Cause Number PD-0280-15, The State of
Texas v. John Allen Wachtendorf.           Moreover, the undersigned filed a
Supplemental Memorandum in Support of Habeas Corpus Relief in
WR-82,426-02, Ex parte Robert Jesse Padilla, Jr. Finally, the undersigned has
made numerous court appearances and has undertaken the tasks associated with the
management of a solo attorney practice.

       5.     The undersigned has not filed any previous motions for extension of
time in this case.

      6.     For the reasons set forth above, Appellant respectfully requests that he
be granted an extension of sixty days so that his brief in this case will now be due
on June 16, 2015.

                                     PRAYER

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.

                                             Respectfully submitted,

                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com
                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Travis

County District Attorney’s Office, P.O. Box 1748, Austin, Texas 78767 on April

17, 2015.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan




                                       2